DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the last Office Action mailed on 05/19/2022, Applicant has canceled claims 19- 20, and amended claim 16 to recite the limitations of cancelled claims 19 and 20. Thus, claims 1-18, 21 and 22 are currently pending in the subject application.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1-18, 21 and 22 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-18, 21 and 22 filed on 03/31/2022 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least a luminaire mechanism; a stepper motor having a motor shaft mechanically coupled to the luminaire mechanism and configured to move the luminaire mechanism from a first position to a second position; determine an absolute position of the luminaire mechanism based on the first information and the second information; receive a luminaire mechanism command via the data link, the luminaire mechanism command specifying a commanded position for the luminaire mechanism; and cause the stepper motor to rotate to move the luminaire mechanism to the commanded position based on the absolute position of the luminaire mechanism.
The closet references to the present invention are believed to be as follows: Rodger et al. (US 10222233 B2). Rodger disclose systems for measuring multi-turn angular position include a system of N gears meshed with one another, each gear having a unique number of teeth. A first gear is mounted to an input shaft. A set of N angular position sensors are each configured to measure the angular position of a respective gear in the system of N gears within one rotation. A control module is configured to determine an angular position of the input shaft over multiple rotations using the measured angular positions of the N gears.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846